DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 4, 5, 6,  8, 11-13, and 15 rejected under 35 U.S.C. 103(a) as being unpatentable over Murata et al. (US 2013/0100378, “Murata”) in view of Hiuga et al. (JP 2001-279002, “Hiuga” a machine translation of which has been provided) and further in view of Peiffer et al. (US 5,766,532, “Peiffer”) and further in view of Suzuki et al. (US 2007/0298243, “Suzuki”).
Regarding claims 1, 8, and 15, Murata teaches a display device having polarizers (e.g., [0016]) having a polyester protective film adjacent to a polarizer ([0007], [0019], [0020]) having an in-plane retardation of greater than 3000 nm ([0030]). Murata teaches that the film may be biaxially stretched ([0071]) and may have stretching ratios of 1 to 3.5 in the longitudinal direction and 2.5 to 6.0 in the transverse direction ([0078]). 	Murata teaches generally that the film should have a high tear strength ([0097] – [0099]) but fails to specifically teach the tensile strength of the film. In the same field of endeavor of polyester films (e.g., [0042]), Hiuga teaches that it is beneficial for a film to have a tensile strength in the machine or longitudinal direction on the range of from 150 to 299 MPa (around 15 to 30 kgf/mm2) and in a transverse direction on a range of from 300 to 400 MPa (around 30 to 40 kgf/mm2) (see Hiuga, [0016]). 2 (265-300 kgf/mm2) in the machine direction and 4800-5030 N/mm2 (489 – 513 kgf/mm2)  in the transverse direction (see Table 2, Examples 1-4, cols. 15-16, and see col. 3 lines 20-65). It would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the elastic moduluses in the machine and transverse direction of the film of Murata as described by Peiffer for the benefit of improved mechanical strength while maintaining no optical defects (col. 3 lines 33-65). Additionally, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.	Murata fails to teach that the film has a deviation in orientation angle of 2.5 degrees or less. However, in the same field of endeavor of protective films for polarizing plates ([0006] – [0008]), Suzuki teaches that it is known to provide the films with low deviation in orientation angle across the width of the film (Abstract, [0026], [0027]). Suzuki teaches to keep the deviation in orientation angle to less than 3 degrees across 500 mm (Abstract, [0026], [0027]). It therefore would have been obvious to have kept the deviation in orientation angle to less than 3 degrees across the film in order to provide uniform optical quality across the width of the film (Abstract, [0026], [0027]). Additionally, a prima facie case of Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Regarding claims 4 and 11, modified Murata additionally teaches that the ratio of the tensile strength in the machine direction and the transverse direction reading on the order of from 0.25 to 0.4 (e.g., MD/TD tensile strength ratio of less than 0.9; Hiuga, [0004] – [0006], [0014]). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Regarding claims 5 and 12, Murata additionally teaches that the in plane retardation of the film may be more than 7500 nm (e.g., [0030], [0076], [0077]).

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata in view of Hiuga in view of Peiffer in view of Suzuki as applied to claims 1 and 8, above, and further in view of Kim et al. (US 2009/01970202, “Kim”).
Regarding claims 3 and 10, Murata fails to specifically teach the deviation in retardation of the protective film, however, in the same field of endeavor of protective retardation films for use in liquid crystal displays ([0009]), Kim teaches to provide a protective retardation film with a retardation deviation of less than 5 nm and that keeping low deviation in retardation is desirable in order to provide uniform retardation ([0053], [0054]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have minimized the amount of deviation in retardation of the film of modified Murata, including up to reducing the deviation to less than 5nm, as described by Kim in order to keep the optical properties of the film uniform ([0053], [0054]). 

Response to Arguments
Applicant’s arguments filed 2/3/21 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. Arguments which are deemed relevant to the current rejections are addressed below. 
Applicant argues that Murata teaches away from biaxially oriented films. The Examiner respectfully disagrees. Murata teaches at [0071] that “the polyester film of the present invention may be a uniaxially stretched film or a biaxially stretched film.” While Murata goes on to instruct that care should be taken in the case of a biaxially stretched film to avoid optical unevenness, Murata clearly teaches that its polyester film may be biaxially stretched. Furthermore, the Examiner notes that “[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Please see MPEP §2123.
Applicant argues that because Peiffer is drawn to polypropylene films, one of ordinary skill would not have found it obvious to have adjusted the polyester film of Murata based on the teachings of Peiffer. The Examiner respectfully disagrees. The Examiner notes that Pfeiffer teaches to include polyesters in its film, and therefore its film may be considered to be a “polyester film.” (see, e.g., col. 6 lines 5-25). Pfeiffer clearly envisions its techniques and teachings to be applicable to films having polyester components. Additionally, Peiffer teaches a film having a modulus of elasticity of 2600-2950 N/mm2 (265-300 kgf/mm2) in the machine direction and 4800-5030 N/mm2 (489 – 513 kgf/mm2)  in the transverse direction (see Table 2, Examples 1-4, cols. 15-16, and see col. 3 lines 20-65). As Applicant In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Therefore, claims 1, 3-5, 8, 10-12, and 15 are rejected as described above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANTHONY J FROST/Primary Examiner, Art Unit 1782